UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File No. 001-16381 Arrayit Corporation (Exact name of registrant as specified in its charter) Nevada 001-16381 76-0600966 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 927 Thompson Place, Sunnyvale CA 94085 (Address of Principal Executive Offices) (Zip Code) 408-744-1331 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $5,533,000. As of November 18, 2014, there were 49,691,581 shares of common stock outstanding. Form 10-Q For the Quarterly Period Ended September 30, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets at September 30, 2014 (unaudited) and December 31, 2013 (audited) 5 Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosure 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 This report contains trademarks and trade names that are the property of Arrayit Corporation and its subsidiaries, and of other companies, as indicated. FORWARD-LOOKING STATEMENTS Portions of this Form 10-Q, including disclosure under “Management’s Discussion and Analysis of Financial Position and Results of Operations,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include, among others, ● our ability to raise capital, ● our ability to obtain and retain customers, ● our ability to provide our products and services at competitive rates, ● our ability to execute our business strategy in a very competitive environment, ● our degree of financial leverage, ● risks associated with our acquiring and integrating companies into our own, ● risks related to market acceptance and demand for our services, ● the impact of competitive services, and ● other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we caution that, while we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We do not undertake any obligations to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. 4 PART I – FINANCIAL INFORMATION ITEM 1. ARRAYIT CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, unaudited ASSETS Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses Total current assets Property and equipment, net Deposits Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties - Customer deposits Notes payables,current portion including related parties Total current liabilities Notes payable, long term - - Total liabilities Commitments and contingencies - - Stockholders' Deficit Preferred stock, $0.001 par value; 20,000,000 shares authorized; Preferred stock, Series 'A' 22,034 shares issued and outstanding 22 22 Preferred stock, Series 'C' 87,145 shares issued and outstanding 87 87 Common stock, $0.001 par value, voting, 480,000,000 shares authorized, 49,601,581 and 38,139,616 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Reciprocal shareholdings ) - Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 5 ARRAYIT CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Total revenues $ Cost of sales Gross margin Selling, general and administrative Research and development Legal expense Income (loss) from operations ) ) Gain on extinguishment of liabilities - Bad debt recovery - - Interest expense ) Net Income (loss) Income (loss) per share - basic $ ) $ $ ) $ Basic weighted average number of common shares Income (loss) per share - diluted $ ) $ $ ) $ Diluted weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements 6 ARRAYIT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation - Gain on extinguishment of liabilities ) ) Provision for bad debts Bad debt recovery - ) Settlement of legal suit ) - Stock for Avant guarantee - Stock paid for services - Changes in operating assets and liabilities Inc/dec in accounts receivable ) ) Inc/dec in inventory ) ) Inc/dec in prepaids - Inc/dec in deposits - Inc/dec in accounts payable and accrued liabilities Inc/dec in bank overdraft - ) Inc/dec in due to related parties ) ) Inc/dec in accrued interest - Inc/dec in customer deposits Net cash provided (used) by operating activities ) ) Cash flows from investing activities: Cash paid for purchase of fixed assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from loans, net - Repayment of notes payable ) ) Proceeds from issuance of common stock Net cash provided (used) by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $
